

115 SRES 591 ATS: Supporting the goals and ideals of National Purple Heart Recognition Day.
U.S. Senate
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 591IN THE SENATE OF THE UNITED STATESJuly 24, 2018Ms. Collins (for herself, Mr. Manchin, Mr. Tester, Ms. Warren, Mr. Markey, Ms. Baldwin, Mrs. Hyde-Smith, Mrs. Shaheen, Mr. Peters, Mr. Boozman, Ms. Smith, Mr. Merkley, Mrs. Ernst, Mr. Inhofe, Mr. Thune, Mr. Moran, Mr. Daines, Mr. Rounds, Mr. Rubio, Mr. Young, Mr. Van Hollen, Mr. Nelson, Mr. Donnelly, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of National Purple Heart Recognition Day.
	
 Whereas, on August 7, 1782, during the Revolutionary War, General George Washington established what is now known as the Purple Heart Medal when he issued an order establishing the Badge of Military Merit;
 Whereas the Badge of Military Merit was designed in the shape of a heart in purple cloth or silk; Whereas, while the award of the Badge of Military Merit ceased with the end of the Revolutionary War, the Purple Heart Medal was authorized in 1932 as the official successor decoration to the Badge of Military Merit;
 Whereas the Purple Heart Medal is the oldest United States military decoration in present use; Whereas the Purple Heart Medal is awarded in the name of the President of the United States to recognize members of the Armed Forces who are killed or wounded in action against an enemy of the United States or are killed or wounded while held as prisoners of war;
 Whereas the Purple Heart Medal has been awarded to an estimated 1,800,000 recipients; and Whereas August 7, 2018, is an appropriate day to celebrate as National Purple Heart Recognition Day: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Purple Heart Recognition Day; and
 (2)encourages all people of the United States— (A)to learn about the history of the Purple Heart Medal;
 (B)to honor recipients of the Purple Heart Medal; and (C)to conduct appropriate ceremonies, activities, and programs to demonstrate support for people who have been awarded the Purple Heart Medal.